DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on June 24, 2022 has been entered.  Claims 1, 7, 9-10, 13, and 15-20 have been amended.  Claims 1-21 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 13, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claims 1 and 19 are objected to because of the following informalities: 
	Regarding claims 1 and 19, the limitations “one the plurality of sensing sections” should be amended to read ---one of the plurality of sensing sections---.  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 7-10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”).  
Regarding claim 1, Shinkai discloses an electronic equipment (Fig. 1; [0111], e.g., an input device 100) comprising: 
a pressed body, wherein the pressed body is one of a housing or a display (Fig. 3; [0112], e.g., the flexible display 11 receives operation input by a user);     
a pressure-sensitive sensor (Fig 3; [0118], e.g., pressure-sensitive sensor 20s), wherein 
the pressure-sensitive sensor includes a plurality of sensing sections (Fig. 3, e.g., a plurality of sensing sections 210), 
a second reference electrode layer (Fig. 3; e.g., a second reference electrode layer 50),  
a support configured to support the pressure-sensitive sensor such that the pressure-sensitive sensor is opposed to the pressed body ([0116], e.g., a base substrate 50 configured to support the pressure-sensitive sensor 20s);  
a plurality of projecting portions on a face of the pressure-sensitive sensor, wherein the face of the pressure-sensitive sensor is opposite to the pressed body (Fig. 3; [0166], e.g., a plurality of projecting portions 321 are provided between the display panel 11 and the pressure-sensitive sensor 20s), and the plurality of sensing sections, and each of the plurality of projecting portions corresponds to one the plurality of sensing sections (Fig. 3, e.g., each of the plurality of projecting portions 321 corresponds to one of the plurality of sensing sections 210); and 
a filler that includes a first surface and a second surface opposite to the first surface (Fig. 3; [0165], e.g., a bonding unit 341 comprises a first surface and a second surface), wherein
the first surface of the filler is in direct contact with the pressed body (Figs 3 and 59(B), [0317], e.g., the first surface of the bonding unit 341 is in direct contact with the display 11), 
the second surface of the filler is in direct contact with the plurality of projecting portions (e.g., the second surface of fillers 341 is in direct contact with the projecting portions 321), and 
a thickness of the filler is based on a distance between the pressed body and the pressure-sensitive sensor (Fig. 12; [0201], e.g., the bonding unit 341 is elastically deformed in the Z-axis direction when the user presses the first surface 110). 
Shinkai does not specifically disclose the pressure-sensitive sensor further comprising a first reference electrode layer, wherein the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer, and the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections.
However, Shinkai626 discloses an input device (Fig. 17; [0229]-[0233], e.g., an input device 100) comprising: 
a pressure-sensitive sensor (Figs 3 and 17; e.g., a plurality of sensors 20), wherein the pressure-sensitive sensor includes a plurality of sensing sections (e.g., a plurality of sensing sections 210), a first reference electrode layer (e.g., a first reference electrode layer 12), and a second reference electrode layer (e.g., a second reference electrode layer 220), and the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer (e.g., the plurality of sensing sections 210 is between the first electrode layer 12 and the second reference electrode layer 220);
a plurality of projecting portions on a face of the pressure-sensitive sensor ([0230], e.g., plurality of columns 32a), wherein the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections (Fig. 17, e.g., the first reference electrode layer 12 is between the plurality of columns 32a and the plurality of sensing sections 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinkai626 in the invention of Shinkai for providing a pressure-sensitive sensor having a plurality of sensing sections between a first reference electrode layer and a second reference electrode layer and the first reference electrode layer between a plurality of projecting portions and the plurality of sensing sections in order to increase the sensor sensitivity of the pressure-sensitive sensor (see [0231] of Shinkai626).  

Regarding claim 4, Shinkai further discloses the electronic equipment of claim 1, wherein the filler further includes an ultraviolet radiation curing resin ([0180], e.g., the bonding unit 341 includes a UV curing resin). 

Regarding claim 7, Shinkai further discloses the electronic equipment of claim 1, wherein the filler further includes one of a film or a layer (Fig. 3; [0165], e.g., the bonding unit 341 includes a film or a layer). 

Regarding claim 8, Shinkai further discloses the electronic equipment of claim 1, wherein the filler is in a dotted pattern (Fig 9B and [0183], e.g., the bonding unit 341 is in a dotted pattern). 

Regarding claim 9, Shinkai further discloses the electronic equipment of claim 8, wherein the pressure-sensitive sensor includes a plurality of sensing sections (Fig. 3; [0159]-[0160], e.g., capacitive sensing regions 20s), and a portion of the filler corresponds to each of the plurality of sensing sections (Fig. 3; [0170], e.g., a portion of the bonding units 341 corresponds to each of the plurality of sensing sections 20s). 

Regarding claim 10, Shinkai626 further discloses the electronic equipment of claim 1, wherein 
the pressure-sensitive sensor includes an elastic layer (Fig. 17; [0168], e.g., elastic layer 31a), and 
the elastic layer is between the first reference electrode layer and the plurality of capacitive sensing sections (e.g., the elastic layer 31a is positioned between the first reference electrode layer 12 and the capacitive sensing sections 20s),
the elastic layer comprises a plurality of space portions that penetrate the elastic layer in a thickness direction of the pressure-sensitive sensor (Fig. 17, e.g., the elastic layer 31a comprises a plurality of space portions).  

Regarding claim 13, Shinkai discloses an electronic equipment (Fig. 1; [0111], e.g., an input device 100) comprising: 
a pressed body, wherein the pressed body is one of a housing or a display (Fig. 3; [0112], e.g., the flexible display 11 receives operation input by a user);   
a pressure-sensitive sensor (Fig 3; [0118], e.g., pressure-sensitive sensor 20s), wherein the pressure-sensitive sensor includes a plurality of sensing sections (Fig. 3, e.g., a plurality of sensing sections 210), 
a second reference electrode layer (Fig. 3; e.g., a second reference electrode layer 50);
a plurality of projecting portions on a face of the pressure-sensitive sensor, wherein the face of the pressure-sensitive sensor is opposite to the pressed body (Fig. 3; [0166], e.g., a plurality of projecting portions 321 are provided between the display panel 11 and the pressure-sensitive sensor 20s); 
a support configured to support the pressure-sensitive sensor such that the pressure-sensitive sensor is opposed to the pressed body ([0116], e.g., a base substrate 50 configured to support the pressure-sensitive sensor 20s); and 
a plurality of fillers that includes a first surface and a second surface opposite to the first surface (Fig. 3; [0165], e.g., a plurality of bonding units 341 comprises a first surface and a second surface), 
wherein the first surface of fillers is in direct contact with the pressed body (Figs 3 and 59(B), [0317], e.g., the first surface of fillers 341 is in direct contact with the display 11), and the second surface of the plurality of fillers is in direct contact with the plurality of projecting portions (e.g., the second surface of fillers 341 is in direct contact with the projecting portions 321). 
Shinkai does not specifically disclose the pressure-sensitive sensor further comprising a first reference electrode layer, wherein the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer, and the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections.
However, Shinkai626 discloses an input device (Fig. 17; [0229]-[0233], e.g., an input device 100) comprising: 
a pressure-sensitive sensor (Figs 3 and 17; e.g., a plurality of sensors 20), wherein the pressure-sensitive sensor includes a plurality of sensing sections (e.g., a plurality of sensing sections 210), a first reference electrode layer (e.g., a first reference electrode layer 12), and a second reference electrode layer (e.g., a second reference electrode layer 220), and the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer (e.g., the plurality of sensing sections 210 is between the first electrode layer 12 and the second reference electrode layer 220);
a plurality of projecting portions on a face of the pressure-sensitive sensor ([0230], e.g., plurality of columns 32a), wherein the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections (Fig. 17, e.g., the first reference electrode layer 12 is between the plurality of columns 32a and the plurality of sensing sections 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinkai626 in the invention of Shinkai for providing a pressure-sensitive sensor having a plurality of sensing sections between a first reference electrode layer and a second reference electrode layer and the first reference electrode layer between a plurality of projecting portions and the plurality of sensing sections in order to increase the sensor sensitivity of the pressure-sensitive sensor (see [0231] of Shinkai626).  
Regarding claim 15, Shinkai further discloses the electronic equipment of claim 13, wherein each of the plurality of fillers includes one of a film or a layer (Fig. 3; [0165], e.g., the bonding unit 341 includes a film or a layer). 

Regarding claim 16, Shinkai further discloses the electronic equipment of claim 13, wherein a first filler of the plurality of fillers is independent of a second filler of the plurality of fillers (Fig. 3; [0165], e.g., a first bonding unit 341 is independent from a second bonding unit 341), the first filler is between a first projecting portion of the plurality of projecting portions and the pressed body (Fig. 3, e.g., the first bonding unit 341 is between the first projecting portion 321 and the pressed body 11), the second filler is between a second projecting portion of the plurality of projecting portions and the pressed body (e.g., the second bonding unit 341 is between the second projecting portion 321 and the pressed body 11).

Regarding claim 17, Shinkai further discloses the electronic equipment of claim 13, 
wherein each of the plurality of projecting portions corresponds to one of the plurality of sensing sections (Fig. 3; [0170], e.g., each of the bonding units 321 corresponds to each of the plurality of sensing sections 20s).

	Regarding claim 18, Shinkai626 further discloses the electronic equipment of claim 13, 
wherein the pressure-sensitive sensor includes an elastic layer (Fig. 17; [0168], e.g., elastic layer 31a), and the elastic layer is between the first reference electrode layer and the plurality of sensing sections(e.g., the elastic layer 31a is positioned between the first reference electrode layer 12 and the capacitive sensing sections 20s).
 (e.g., the elastic layer 410 is positioned between the reference electrode layer 50 and the capacitive sensing sections 20s).  

	Regarding claim 19, Shinkai discloses an input apparatus (Fig. 1; [0111], e.g., an input device 100) comprising: 
a pressed body, wherein the pressed body is one of a housing or a display (Fig. 3; [0112], e.g., the flexible display 11 receives operation input by a user);   
a pressure-sensitive sensor (Fig 3; [0118], e.g., pressure-sensitive sensor 20s), wherein the pressure-sensitive sensor includes a plurality of sensing sections (Fig. 3, e.g., a plurality of sensing sections 210) and a second reference electrode layer (Fig. 3; e.g., a second reference electrode layer 50);
a support configured to support the pressure-sensitive sensor such that the pressure-sensitive sensor is opposed to the pressed body ([0116], e.g., a base substrate 50 configured to support the pressure-sensitive sensor 20s);
a plurality of projecting portions on a face of the pressure-sensitive sensor, wherein the face of the pressure-sensitive sensor is opposite to the pressed body (Fig. 3; [0166], e.g., a plurality of projecting portions 321 are provided between the display panel 11 and the pressure-sensitive sensor 20s); 
each of the plurality of projecting portions corresponds to one the plurality of sensing sections (Fig. 3, e.g., each of the plurality of projecting portions 321 corresponds to one of the plurality of sensing sections 210); and 
a filler that includes a first surface and a second surface opposite to the first surface (Fig. 3; [0165], e.g., a bonding unit 341 comprises a first surface and a second surface), wherein
the first surface of fillers is in direct contact with the pressed body (Figs 3 and 59(B), [0317], e.g., the first surface of the bonding unit 341 is in direct contact with the display 11), 
the second surface of the plurality of fillers is in direct contact with the plurality of projecting portions (e.g., the second surface of fillers 341 is in direct contact with the projecting portions 321), and
a thickness of the filler is based on a distance between the pressed body and the pressure-sensitive sensor (Fig. 12; [0201], e.g., the bonding unit 341 is elastically deformed in the Z-axis direction when the user presses the first surface 110).
Shinkai does not specifically disclose the pressure-sensitive sensor further comprising a first reference electrode layer, wherein the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer, and the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections.
However, Shinkai626 discloses an input device (Fig. 17; [0229]-[0233], e.g., an input device 100) comprising: 
a pressure-sensitive sensor (Figs 3 and 17; e.g., a plurality of sensors 20), wherein the pressure-sensitive sensor includes a plurality of sensing sections (e.g., a plurality of sensing sections 210), a first reference electrode layer (e.g., a first reference electrode layer 12), and a second reference electrode layer (e.g., a second reference electrode layer 220), and the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer (e.g., the plurality of sensing sections 210 is between the first electrode layer 12 and the second reference electrode layer 220);
a plurality of projecting portions on a face of the pressure-sensitive sensor ([0230], e.g., plurality of columns 32a), wherein the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections (Fig. 17, e.g., the first reference electrode layer 12 is between the plurality of columns 32a and the plurality of sensing sections 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinkai626 in the invention of Shinkai for providing a pressure-sensitive sensor having a plurality of sensing sections between a first reference electrode layer and a second reference electrode layer and the first reference electrode layer between a plurality of projecting portions and the plurality of sensing sections in order to increase the sensor sensitivity of the pressure-sensitive sensor (see [0231] of Shinkai626).  

	Regarding claim 20, Shinkai discloses an input apparatus (Fig. 1; [0111], e.g., an input device 100) comprising: 
	a pressed body, wherein the pressed body is one of a housing or a display (Fig. 3; [0112], e.g., the flexible display 11 receives operation input by a user);  
a pressure-sensitive sensor (Fig 3; [0118], e.g., pressure-sensitive sensor 20s), wherein the pressure-sensitive sensor includes a plurality of sensing sections (Fig. 3, e.g., a plurality of sensing sections 210) and a second reference electrode layer (Fig. 3; e.g., a second reference electrode layer 50),
a plurality of projecting portions on a face of the pressure-sensitive sensor, wherein the face of the pressure-sensitive sensor is opposite to the pressed body (Fig. 3; [0166], e.g., a plurality of projecting portions 321 are provided between the display panel 11 and the pressure-sensitive sensor 20s);
a support configured to support the pressure-sensitive sensor such that the pressure-sensitive sensor is opposed to the pressed body ([0116], e.g., a base substrate 50 configured to support the pressure-sensitive sensor 20s); and
a plurality of fillers that includes a first surface and a second surface opposite to the first surface (Fig. 3; [0165], e.g., a plurality of bonding units 341 comprises a first surface and a second surface), 
wherein the first surface of fillers is in direct contact with the pressed body (Figs 3 and 59(B), [0317], e.g., the first surface of fillers 341 is in direct contact with the display 11), and the second surface of the plurality of fillers is in direct contact with the plurality of projecting portions (e.g., the second surface of fillers 341 is in direct contact with the projecting portions 321). 
Shinkai does not specifically disclose the pressure-sensitive sensor further comprising a first reference electrode layer, wherein the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer, and the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections.
However, Shinkai626 discloses an input device (Fig. 17; [0229]-[0233], e.g., an input device 100) comprising: 
a pressure-sensitive sensor (Figs 3 and 17; e.g., a plurality of sensors 20), wherein the pressure-sensitive sensor includes a plurality of sensing sections (e.g., a plurality of sensing sections 210), a first reference electrode layer (e.g., a first reference electrode layer 12), and a second reference electrode layer (e.g., a second reference electrode layer 220), and the plurality of sensing sections is between the first reference electrode layer and the second reference electrode layer (e.g., the plurality of sensing sections 210 is between the first electrode layer 12 and the second reference electrode layer 220);
a plurality of projecting portions on a face of the pressure-sensitive sensor ([0230], e.g., plurality of columns 32a), wherein the first reference electrode layer is between the plurality of projecting portions and the plurality of sensing sections (Fig. 17, e.g., the first reference electrode layer 12 is between the plurality of columns 32a and the plurality of sensing sections 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinkai626 in the invention of Shinkai for providing a pressure-sensitive sensor having a plurality of sensing sections between a first reference electrode layer and a second reference electrode layer and the first reference electrode layer between a plurality of projecting portions and the plurality of sensing sections in order to increase the sensor sensitivity of the pressure-sensitive sensor (see [0231] of Shinkai626).  


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), and further in view of Kim et al. (US 2018/0143718) and Nakagawa et al. (US 2012/0105942). 
Regarding claim 2, Shinkai in view of Shinkai626 does not disclose the electronic equipment of claim 1, wherein the filler further includes a foaming agent that foams under heat.
However, Kim discloses electronic equipment (Figs 4a-4f; [0090], e.g., a touch input device 1000) comprising: 
a pressed body as either a housing or a display (Fig 4e; [0106], e.g., an object 500 applies a pressure to the cover layer 100 or the display module 200);
a pressure-sensitive sensor ([0106], e.g., pressure-sensitive sensor 450 and 460); 
a support configured to support the pressure-sensitive sensor such that the pressure-sensitive sensor is opposed to the pressed body (e.g., a substrate 300 configured to support the pressure-sensitive sensor 450 and 460); and
a filler provided between the pressed body and the pressure-sensitive sensor (Fig. 7e; [0134], e.g., an elastic foam 441 is provided between the display panel 200 and the pressure-sensitive sensor 450 and 460), wherein the filler has a thickness that changes with distance between the pressed body and the pressure-sensitive sensor (9a; [0140]-[0141], e.g., the elastic foam 440 is pressed by the touch and the thickness of the elastic foam 440 changes with the distance between the display panel provided between the display panel 200 and the pressure-sensitive sensor 450 and 460).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Shinkai for providing a filler including an elastic foam because the elastic foam can absorb the impact applied to a display panel and has a restoring force to provide the performance uniformity for the pressure detection (see [0122] of Kim).
Shinkai in view of Shinkai626 and Kim does not disclose wherein the foaming agent foams under heat. 
However, Nakagawa discloses a display device (Figs 8 and 11; [0075]-[0077], e.g., 100) comprising: a filler including a foaming agent that forms under heat ([0080]-[0081], e.g., the gap 42 is filled with the thermosensitive foamed particles 44 that expanded by being heated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nakagawa in the invention of Shinkai in view of Shinkai626 and Kim for providing a filler with thermosensitive foamed particles so as to enable a gap to be filled with ease and for sure.  

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), Kim et al. (US 2018/0143718) and Nakagawa et al. (US 2012/0105942), and further in view of Sloan (US 8,815,040).
	Regarding claim 3, Shinkai in view of Shinkai626, Kim and Nakagawa does not disclose the electronic equipment of claim 2, wherein the filler further includes an antifoaming agent. 
	However, Sloan discloses an adhesive composition including a foaming agent and an antifoaming agent (col. 7, lines 58-65). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sloan in the invention of Shinkai in view of Shinkai626, Kim and Nakagawa for adding an antifoaming agent in a filler because it is well known that the antifoaming agent can prevent excessive foaming.

9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), and further in view of Taka et al. (US 2018/0039353).
	Regarding claims 5 and 6, Shinkai further discloses the electronic equipment of claim 1, wherein the filler includes an ultraviolet radiation curing resin (Fig. 3; [0180], e.g., the bonding unit 341 includes a UV curing resin). 
	Shinkai in view of Shinkai626 does not disclose wherein the filler includes a thermal curing resin or a hot melt resin.
	However, Taka discloses an electronic equipment wherein a filler includes a thermal curing resin or a hot melt resin (Fig. 25C; [0183], e.g., a thermosetting resin or a hot-melt resin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Taka in the invention of Shinkai in view of Shinkai626 for including a thermal curing resin or a hot melt resin because it is well known that a gap filling resin can be an ultraviolet radiation curing resin, a thermal curing resin, a hot melt resin, or any suitable resin.  


10.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), and further in view of Moon (US 2018/0081466). 
	Regarding claim 11, Shinkai further discloses the electronic equipment of claim 10, wherein an elastic modulus of the elastic layer and an elastic modulus of the filler are appropriately selected (Fig. 3; [0175], [0201]).  Shinkai in view of Shinkai626 does not specifically disclose wherein the elastic modulus of the elastic layer is smaller than the elastic modulus of the filler. 
	However, Moon discloses a touch sensor wherein a first elastic layer is smaller in elastic modulus than a second elastic layer (Fig. 12; [0093]-[0097], e.g., a first elastic layer 930 includes a material having a lower elastic modulus than the second elastic layer 940).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moon in the invention of Shinkai in view of Shinkai626 for providing an elastic layer including an elastic material having a smaller elastic modulus than a filler so that the elastic layer is easily deformed by a pressing force to allow the pressing force to be applied to a pressure-sensitive sensor.   

	Regarding claim 21, Shinkai further discloses the electronic equipment of claim 18, wherein the plurality of projecting portions is different from the elastic layer (Fig. 3; e.g., the plurality of bonding units 341 is different from the elastic layer 410), and an elastic modulus of the plurality of projecting portions and an elastic modulus of the elastic layer can be appropriately selected (see [0175], [0201]).   
	Shinkai in view of Shinkai626 does not specifically disclose wherein the elastic modulus of the plurality of projecting portions is higher than the elastic modulus of the elastic layer.
 	However, Moon discloses a touch sensor wherein a first elastic layer is smaller in elastic modulus than a second elastic layer (Fig. 12; [0093]-[0097], e.g., a first elastic layer 930 includes a material having a lower elastic modulus than the second elastic layer 940).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moon in the invention of Shinkai in view of Shinkai626 for providing an elastic layer including an elastic material having a smaller elastic modulus than a plurality of projecting portions so that the elastic layer is easily deformed by a pressing force to allow the pressing force to be applied to a pressure-sensitive sensor.   

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), and further in view of Jeong et al. (US 2018/0088736).     	
	Regarding claim 12, Shinkai further discloses the electronic equipment of claim 10, wherein the elastic layer has a thickness in a range between 10µm and 1000µm (Fig. 3; [0173], e.g., the thickness of the elastic layer 410 is several µm to several hundreds of µm), and the elastic layer has an area occupancy in a range between 10% and 100% ((Fig. 3; [0173], e.g., the occupancy area of the elastic layer 410 is about 10% or more).
	Shinkai in view of Shinkai626 does not specifically disclose wherein an elastic modulus of the elastic layer is equal to 0.04 MPa or less than 0.04 MPa.
	However, Jeong discloses an elastic modulus of an elastic layer is less than 0.04 MPa (Fig. 2; [0121], e.g., the elastic element 410 have a modulus of 0.01 Mpa).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Shinkai in view of Shinkai626 for providing an elastic layer having an elastic modulus of 0.04 MPa or less in order to improve a sensitivity of a pressure-sensitive sensor (see [0010] of Jeong).

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2016/0026297) in view of Shinkai et al. (US 2015/0277626, hereinafter referred to as “Shinkai626”), and further in view of Hyuga et al. (US 2016/0378223).  
Regarding claim 14, Shinkai further discloses the electronic equipment of claim 13, wherein a thickness of each of the plurality of fillers is based on a distance between the pressed body and the pressure-sensitive sensor (Fig. 12; [0201], e.g., the bonding unit 341 is elastically deformed in the Z-axis direction when the user presses the first surface 110).
Shinkai in view of Shinkai626 does not specifically disclose wherein the thickness of each of the plurality of fillers is based on a distance between the pressed body and the plurality of projecting portions.
However, Hyuga discloses a detection sensor (Fig. 5; [0092]-[0093], e.g., the detection sensor 1) wherein a thickness of each of a plurality of fillers is based on a distance between a pressed body and a plurality of projecting portions (Fig. 5C; [0102]-[0104], e.g., when the  detection sensor 1 is pressed, the thickness of each of a plurality of silane coupling agent layer 27 is based on a distance between a pressed body 24 and a plurality of projection portions 31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hyuga in the invention of Shinkai in view of Shinkai626 for providing a plurality of silane coupling agent layer between a pressed body and a plurality of projecting portions in order to improve the pressing feeling of a detection sensor and to reduce the thickness of the detection sensor.  	
 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG ZHOU/Primary Examiner, Art Unit 2623